FILED
                            NOT FOR PUBLICATION                             MAR 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30042

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00023-DWM

  v.
                                                 MEMORANDUM *
OSWALDO ZUNIGA-SANCHEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                               Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Oswaldo Zuniga-Sanchez appeals from the 135-month sentence imposed

following his guilty plea conviction for conspiracy to distribute methamphetamine,

in violation of 21 U.S.C. §§ 841 and 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Zuniga-Sanchez contends that the district court erred in imposing a two-

level firearm enhancement under U.S.S.G. § 2D1.1(b)(1). The district court did

not clearly err in finding that the connection between the handgun and the drug

conspiracy was not “clearly improbable.” See United States v. Lopez-Sandoval,

146 F.3d 712, 714-16 (9th Cir. 1998).

       Zuniga-Sanchez also contends that his sentence was substantively

unreasonable. The record reflects that the 135-month sentence at the low-end of

the Guidelines range was reasonable in light of the totality of the circumstances.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). The fact

that the district court acknowledged that a sentence at the statutory minimum of

120 months would also have been reasonable does not alter this conclusion, as the

“parsimony clause” of 18 U.S.C. § 3553(a) functions not as a constraint on

appellate review but rather as a directive to the district court in the first instance.

See United States v. Chavez, 611 F.3d 1006, 1010-11 (9th Cir. 2010) (per curiam).

       AFFIRMED.




                                             2                                     10-30042